Citation Nr: 1531321	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder (acquired psychiatric disability), prior to March 10, 2009.

2.  Entitlement to a disability rating in excess of 50 percent for acquired psychiatric disability, from March 10, 2009, to January 6, 2013.

3.  Entitlement to a disability rating in excess of 70 percent for acquired psychiatric disability from January 7, 2013, to November 21, 2014.

4.  Entitlement to an effective date earlier than November 12, 2014, for the award of special monthly compensation (SMC) based on housebound status.  


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to October 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO  granted service connection for bipolar disorder and assigned an initial  30 percent rating, effective December 13, 2006.  A notice of disagreement (NOD) was received in January 2008, and a statement of the case (SOC) was issued in January 2009.  In March 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In November 2013, the RO issued a supplemental SOC (SSOC), in which the service-connected disability was recharacterized to include PTSD, granting a 50 percent rating, effective March 10, 2009, and a 70 percent rating ,effective January 7, 2013.

In September 2014, the Board remanded a claim for higher rating for service connected psychiatric disability to the agency of original jurisdiction (AOJ) for further development.  In February 2014, the AOJ  issued a supplemental SOC (SSOC), continuing the Veteran's disability ratings prior to November 22, 2014.  The RO issued a rating decision in March 2014, granting a 100 percent rating as well as special monthly compensation based on housebound status, each from November 22, 2014.  In June 2015, the Veteran filed an  NOD in which, he, in part, disagreed with the effective date assigned for the 100 percent rating.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for acquired psychiatric disability,  he Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO assigned higher staged ratings for the Veteran's acquired psychiatric disorder during the pendency of the appeal, as the Veteran was not granted the maximum available benefit for that disability (which she is presumed to seek), the Board has recharacterized the higher rating claim as now encompassing the first three matters set forth on the title page.  Id;  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the matter of entitlement to an earlier effective date for the award of SMC, for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As noted above, the Veteran's service-connected acquired psychiatric disability, to include PTSD and bipolar disorder, is rated as 30 percent disabling from December 13, 2006, to March 9, 2009, as 50 percent disabling from March 10, 2009 to January 6, 2013, as 70 percent disabling from January 7, 2013, to November 21, 2014, and as 100 percent disabling from November 22, 2014..  The Veteran claims that her acquired psychiatric disability has been 100 percent disabling since service connection was granted effective December 13, 2006.

The Board notes that the medical evidence of record indicates that the Veteran has had cognitive impairment since as early as August 2006.  It is unclear as to whether such cognitive impairment represents   a manifestation of the Veteran's service-connected acquired psychiatric disability, or constitutes separate, distinct impairment or disorder.  In this regard, the Board notes that in October 2006, the Veteran's private neurologist, Dr. F.O., indicated that "[t]here may be a major anxiety component contributing to some of her [cognitive] symptoms."  Between October 2006 and November 2006, the Veteran's private physician indicated that her cognitive symptoms could be due to a stroke.  From December 2006 to January 2007, the Veteran underwent neuropsychological evaluation by Dr. M.H., who indicated that the etiology of the Veteran's cognitive deficits were not clear but her pattern of deficits was not what would be expected from bipolar disorder.  Dr. M.H. then opined that the Veteran's neurological problems are organic in nature, but pre-existing psychological problems may exacerbate her symptoms.  In March 2009, a VA examiner stated that the etiology of the Veteran's cognitive problems was not known.  

The Board finds that the medical evidence currently of record is inadequate, and that a remand  to obtain further medical findings/opinion to assist in evaluation of the Veteran's service-connected psychiatric disability is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The examiner should indicate whether the Veteran's cognitive impairment constitutes a manifestation of the Veteran's service connected acquired psychiatric disorder.  If not, the examiner should attempt to clearly distinguish the symptoms attributable, to the Veteran's service-connected psychiatric disability and any nonservice-connected cognitive impairment or disorder, if possible.  In this regard, the Board  points out that if it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board also finds that comment addressing the severity of the Veteran's psychiatric disorder since the December 13, 2006, effective date of the award of service connection would be helpful in resolving the higher rating claims on appeal.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Columbus, Ohio, dated through October 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Columbus VAMC (and any other VA facility(ies), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since October 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

As a final matter, the Board notes that, following the March 2014 rating decision in which the AOJ granted a 100 percent rating for acquired psychiatric disability, as well as granted a special monthly compensation based on housebound status, each from November 22, 2014.  In the June 2015 NOD, the Veteran disagreed with the effective date assigned for the award of special monthly compensation based on housebound status.  However, the AOJ has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  

The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  [Parenthetically, the Board notes that although the Veteran's June 2015 NOD also disagreed with the effective date for a 100 percent rating for her service-connected acquired psychiatric disorder.  However, such claim is encompassed in her perfected appeal for higher ratings for  acquired psychiatric disability prior to the assignment of a 100 percent rating from November 22, 2014].

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the claim for an effective date  prior to November 22, 2014 for the award of SMC based on housebound status, and afford her the appropriate opportunity to file a substantive appeal to perfect an appeal as to that issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter referenced above , within 60 days of the issuance of the SOC.

2.  Obtain all VA records of mental health treatment of the Veteran, to include from the Columbus VAMC, dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran a letter requesting that she provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.  The contents of the entire, electronic claims file, (on VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that current cognitive impairment represents a manifestation of the Veteran's service-connected acquired psychiatric disability, to include PTSD and bipolar disorder.  If not, the examiner should indicate whether it is medically possible to distinguish the symptoms attributable to the Veteran's service-connected psychiatric disability and any nonservice-connected cognitive impairment or disorder; and, if so, the examiner should clearly identify the symptoms attributable to each.   If it is not possible to separate the symptoms/effects of service-connected psychiatric disability from nonservice-connected cognitive impairment/disorder, the examiner should clearly so state.  

Then, based on examination of the Veteran, and review of the claims file, the examiner should comment on severity of the Veteran's service-connected acquired psychiatric disability from the December 13, 2006 effective date of the award of service connection to November 21, 2014.  In doing so, the examiner should indicate whether the record reflects any change(s) in the severity of the Veteran's acquired psychiatric disability (to include all symptoms/impairment attributable thereto, or indistinguishable therefrom), and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date. 

All examination findings/testing results, along with complete rationale for the conclusions reached, should be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include Mittleider  (cited above), as well whether any, or any further, staged  rating of the Veteran's acquired disability, pursuant to Fenderson (cited above), is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


